Appellant sued the appellee on a claim for $692.70 and at the same time secured an attachment which was to be levied on some machinery. In taxing his costs the sheriff charged $894 for care of property for 149 days. The appellant filed a motion to retax this item of the costs, claiming that it was excessive. After hearing the evidence, the court allowed the sheriff $4 a day for 119 days, aggregating $476. In this appeal appellant insists that that allowance is also excessive.
The statute (Vernon's Sayles' Ann.Civ.St. 1914, art. 3864) fixes no fees for the care of property by sheriffs, but such officers are entitled to a reasonable allowance for such services. Morgan v. North Texas National Bank (Tex. Civ. App.) 34 S.W. 138; Worley v.  Shelton (Tex. Civ. App.) 86 S.W. 794. The testimony  shows that the court allowed only what the sheriff actually paid  out for a watchman to look after the property during the time it  was in his custody. While the amount allowed is large, we cannot say  that it was, under the circumstances, so excessive as to require a  further reduction.
The judgment is affirmed.